Citation Nr: 1200856	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability claimed as a right hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 2006. 

This matter comes from a March 2008 rating of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in part denied service connection for a right hip disorder.  

The Veteran testified before the undersigned Veteran's Law Judge at a hearing held at the RO in June 2011 and earlier at a hearing before a Decision Review Officer (DRO) in July 2009.  Transcripts of these hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a disability that he has claimed as a right hip disorder.  He has testified both at a DRO hearing in July 2009 and at his Board hearing in June 2011 that following treatment in service for complaints of right hip pain in 1993, he has continued with symptoms of pain in the right hip region, particularly with prolonged sitting.  At the June 2011 hearing, it was suggested that the VA examination done in September 2009 was not thorough enough to ascertain the nature and etiology of his claimed disability, and suggested that an MRI might be necessary.  The Board finds that remand is necessary to afford proper development in this matter.

A review of the service treatment records shows that in January 1993, the Veteran was seen multiple times for complaints of right hip pain, with symptoms worsened by prolonged sitting.  There had been no history of prior injury or right hip problems shown.  He was assessed with a sacroiliac (S1) joint dysfunction that eventually was described as resolved in one of the January 1993 records.  Subsequent service treatment records are silent for right hip or S1 problems.  There are also records prior to January 1993 which document a right hamstring injury in July 1990 and July 1992, but no actual hip problems.  He also was in a motorcycle accident in March 1984 when he fell off and injured his left hip, but no mention of the right hip is made.  

The September 2009 VA examination, which was conducted by a nurse practitioner, documented the history of treatment for right hip pain in January 1993, diagnosed as an S1 joint dysfunction.  However this examination, which assessed a normal hip on clinical examination and X-ray, did not include an examination of the S1 joint, which by definition, is denoting the joint or articulation between the sacrum and ileum and the ligaments associated therewith.  Dorland's Illustrated Medical Dictionary, 1650 (30th ed. page 2003).  As the service treatment records clearly document the source of the right hip pain in January 1993 as from an S1 joint dysfunction, and as the Veteran has testified that he has had continuity of the same type of symptoms as treated in January 1993, a more thorough examination is needed.  Such examination should include not only examination of the right hip joint, but also the S1 region as well, and should be done by a Board Certified orthopedist.  

In view of the need to remand this matter for a more thorough examination, the Veteran should be given another opportunity to apprise the VA of any treatment he has had for this condition since service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his claimed right hip disorder since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Following completion of the above, the AOJ should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed right hip disability.  The examination must be conducted by a Board certified orthopedist, preferably an orthopedic surgeon.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic disability affecting his right hip region?  If so, is it at least as likely as not that any current disability affecting his right hip region began in service, was aggravated by service, or is due to arthritis that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service treatment records, which include the records showing treatment for right hip pain diagnosed as a sacroiliac (S1) joint dysfunction in January 1993.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence which has been provided by the Veteran regarding his right hip complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  Following completion of the above development, the AOJ should consider all of the evidence of records and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

